Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long et al. (US 20160183466 A1) hereinafter “Long”.

Regarding Claim 1, Long discloses a corn head assembly for an agricultural harvester, the corn head assembly comprising: 
a frame for mounting to an agricultural harvester; 
a plurality of row units (see Fig. 1) extending from the frame for receiving and processing corn stalks in a row; and 
an adjustable divider (16) disposed between adjacent row units for directing corn stalks toward the row units, the adjustable divider including an adjustable divider point including a bottom frame (18) 
Regarding Claim 2, Long discloses the corn head assembly of claim 1, wherein the adjustable divider includes further includes a fixed height main body (24) at a rearward portion thereof and the adjustable divider point at a forward portion thereof.
Regarding Claim 3, Long discloses the corn head assembly of claim 1, wherein the adjustable connection includes a pivotal connection (20) at a forward end of the top shield.
Regarding Claim 4, Long discloses the corn head assembly of claim 1, wherein the adjustable connection includes an extendable and retractable connection (34) at a rearward end of top shield.
Regarding Claim 7, Long discloses the corn head assembly of claim 4, wherein the extendable and retractable connection is configured for manual operation (para. 39, adjustment of the connection is achieved by moving pin 58 within apertures 56).
Regarding Claim 8, Long discloses the corn head assembly of claim 4, wherein the extendable and retractable connection is connected to the bottom frame (see Fig. 7).
Regarding Claim 9, Long discloses the corn head assembly of claim 1, further comprising a stabilizer structure (see Fig. 10, 12, and 13) for the operation of the top shield relative to the bottom frame.
Regarding Claim 10, Long discloses the corn head assembly of claim 9, wherein the stabilizer structure includes a slot (hole 30, in 18) in one of the top shield and the bottom frame and a pin (54, extending from divider support 34 which attaches to the top shield) extending into the slot from the other of the top shield and the bottom frame.
Regarding Claim 11, Long discloses the corn head assembly of claim 1, further comprising a plurality of adjustable dividers (see Fig. 1, multiple dividers 16 are present on the combine) each 
Regarding Claim 12, Long discloses the corn head assembly of claim 11, wherein each adjustable divider includes a fixed height main body (24) at a rearward portion thereof and the adjustable divider point at a forward portion thereof.
Regarding Claim 14, Long discloses the corn head assembly of claim 11, wherein each adjustable divider has a pivotal connection (20) between the bottom frame and the top shield thereof.
Regarding Claim 15, Long discloses The corn head assembly of claim 1, wherein the adjustable connection is configured for infinite adjustment between the lowermost position and the uppermost position.












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 20160183466 A1) in view of Mossman (US 7240471 B2).

Regarding Claim 5, Long discloses the corn head assembly of claim 4
Long does not disclose wherein the extendable and retractable connection is a pneumatic cylinder.
In a similar adjustable crop divider, Mossman teaches that a manual, hydraulic, or pneumatic actuator (col. 3 lines 5-20) can be used to pivot an adjustable divider (24) relative to a stationary base (10).
It would be obvious to one of ordinary skill in the art to provide the divider disclosed by Long with a pneumatic actuator as a way to adjust the slope of the divider remotely.
Regarding Claim 6, Long discloses the corn head assembly of claim 4.
Long does not disclose wherein the extendable and retractable connection is a hydraulic cylinder.
In a similar adjustable crop divider, Mossman teaches that a manual, hydraulic, or pneumatic actuator (col. 3 lines 5-20) can be used to pivot an adjustable divider (24) relative to a stationary base (10).

Regarding Claim 13, Long discloses the corn head assembly of claim 11.
Long does not disclose wherein each adjustable divider includes a different pneumatic or hydraulic actuator for the operation thereof.
In a similar adjustable crop divider, Mossman teaches that a manual, hydraulic, or pneumatic actuator (col. 3 lines 5-20) can be used to pivot an adjustable divider (24) relative to a stationary base (10). 
It would be obvious to one of ordinary skill in the art to provide the divider disclosed by Long with a hydraulic actuator as a way to adjust the slope of the divider remotely.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/M.I.R./Examiner, Art Unit 3671